DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Claims 1-17 and 19-20 are pending.

On page 8, Applicant argues that Blum does not disclose “such that the real-time video feed is overlaid on the virtual model”. 

In response: Brum as explained in para. [0006], note that receiving the real-time data includes receiving a real-time video data stream from electronic goggles during a cycle of an amusement park ride. The method also includes generating a virtualization of a real world environment of the amusement park based on the received real-time video data stream, overlaying an augmented reality (AR) image or a virtual reality (VR) image onto the virtualization of the real world environment. Thus, the real-time video is overlaid on the virtual model i.e. the control system includes a memory device and a processor configured to generate a virtual model of the predetermined area in a virtual space based on instructions stored on the memory device. The processor is configured to generate at least one virtual video display in the virtual space based on the real-time images”. Also see the specification in para. [0019], “Provided herein is a monitoring system that generates a virtual model of an amusement park attraction viewable on a display for the amusement park personnel. Live feeds (e.g., real-time video feeds) from cameras in the amusement park attraction are displayed in the virtual model at locations in the model corresponding to the respective actual physical locations of the cameras in the amusement park attraction, such that the amusement park personnel may view the live feeds at their geographical positions incorporated within a virtual model of the amusement park attraction.” Thus, Brum disclosed the stated argument.

On page 8, Applicant argues that Brum does disclose “wherein a position of the at least one virtual video display overlaid on the virtual model changes based at least in part on a position of the at least in part on the detected position of the ride vehicle”.

In response: Brum on para. [0025], disclosed that the graphics generation system 32 may constantly update (e.g., in real-time) the rendering of the real-world images to reflect change in respective orientation, position, and/or motion of the respective the ride passengers 22, 24, 26, 28. Also see para. [0016], note that the computer graphics generation system may render the AR/VR graphical images to the electronic goggles based on, for example, the position or location of a ride passenger vehicle along the tracks of a rollercoaster during a cycle of a thrill ride. Thus, the system updates the virtual model based on the detected position, orientation and motion of the ride. Therefore, the stated argument is not persuasive.

On page 11, Applicant argues that Brum does not teach “wherein a size of the virtual video display with respect to the virtual model is based at least in part on instructions stored on the memory device, an input from the input device, a trigger event, or some combination thereof”

In response: Brum teaches on para. [0027], that a model may provide computer generated images for any available viewpoint and specific images may be provided to the electronic goggles 34 for display based on a detected orientation of the electronic goggles 34. Note that the computer graphics generation system 32, which includes processing circuitry, such as a processor 46 (e.g., general purpose processor or other processor) and a memory 47, may process the real-time video data (e.g., live video) and orientation and position data and/or point of view data received from the electronic goggles 34 or the monitoring system 33, para. [0025]. Thus, as each video and/or memory has a size, the virtual images are provided to the electronic goggles based on memory capacity. Thus, the stated argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Blum et al. (US Publication Number 2016/0048203 A1, hereinafter “Blum”).

(1) regarding claim 1:
As shown in fig. 2, Blum disclosed a monitoring system (33, fig. 2), comprising: 
a video assembly comprising at least one camera positioned in a predetermined area and configured to transmit a real-time video feed of a physical location in the predetermined area (para. [0015], note that electronic goggles include at least two cameras, which may respectively correspond to the respective points of view (e.g., right and left eye views) of the ride passengers, and may be used to capture real-time video data (e.g., video captured during live use and transmitted in substantially real-time) of the real-world environment (e.g., aspects of the physical amusement park) of the ride passengers); and 
a control system (32, fig. 2) configured to receive the real-time video feed from the at least one camera (para. [0025], note that the computer graphics generation system 32, which may also includes processing circuitry, such as a processor 46 (e.g., general purpose processor or other processor) and a memory 47, may process the real-time video data (e.g., live video) and orientation and position data and/or point of view data received from the electronic goggles 34 or the monitoring system 33), wherein the control system comprises: 
a memory device (47, fig. 2); 
a processor configured to generate a virtual model of the predetermined area based on instructions stored on the memory device (para. [0022], note that the processor 35 may be operatively coupled to the memory 36 to execute instructions for carrying out the presently disclosed techniques of generating real-world images 44 merged with one or more AR/VR images 45 to enhance the thrill factor of the thrill ride 12), wherein the processor is configured to incorporate the real-time video feed into the virtual model at a virtual location in the virtual model corresponding to the physical location in the predetermined area (para. [0005], note that the signal includes a video stream of a virtualization of the real world environment along with at least one augmented reality (AR) image or at least one virtual reality (VR) image included in the video stream. Also see, para. [0027], note that the computer graphics generation system 32 may also generate and render one or more AR/VR graphical images 45 superimposed on the real-world images 44 to create a complete AR experience, VR experience, mixed reality, and/or other computer-mediated experience for the ride passengers), and 
a display unit configured to display the virtual model (para. [0027], note that a model may provide computer generated images for any available viewpoint and specific images may be provided to the electronic goggles 34 for display based on a detected orientation of the electronic goggles 34). 
Blum disclosed most of the subject matter as described as above except for specifically teaching such that the real-time video feed is overlaid on the virtual model.
However, Blum teaches such that the real-time video feed is overlaid on the virtual model (para. [0006], note that the method also includes generating a virtualization of a real world environment of the amusement park based on the received real-time video data stream, overlaying an augmented reality (AR) image or a virtual reality (VR) image onto the virtualization of the real world environment).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach such that the real-time video feed is overlaid on the virtual model. The suggestion/motivation for doing so would have been to providing enhanced thrill factors and components of interest in amusement park attractions (para. [0001]). Therefore, it would have been obvious for Blum to obtain the invention as specified in claim 1.

(2) regarding claim 2:
Blum further disclosed the monitoring system of claim 1, wherein the virtual location corresponds to a captured field of view of the at least one camera, and wherein the virtual location is configured to adjust or move within the virtual model upon adjustment of the field of view by an operator (para. [0036], note that the ride passengers 22, 24, 26, 28 may be provided with greater freedom of movement, as well as a more photorealistic experience. For example, each of the ride passengers 22, 24, 26, 28 may be able to see each other ride passenger 22, 24, 26, 28, as well as the passenger ride vehicle 20 itself even when wearing the electronic goggles 34). 

(3) regarding claim 3: 
Blum further disclosed the monitoring system of claim 1, wherein the virtual model comprises a three-dimensional virtual model, and wherein a display of the real-time video feed comprises a two-dimensional display positioned in the three dimensional virtual model such that at certain orientations of the virtual model, the real-time video feed is not visible (para. [0036], note that because the electronic goggles 34 may include individual cameras 40, 42 and individual displays 37, 38, data with respect to the respective points of view of each eye of the ride passengers 22, 24, 26, 28 may be captured by the electronic goggles 34. Thus, the graphics generation system 32 may render real-world images 44 i.e. 2-D and AR/VR images 45 i.e. 3-D on the displays 37, 38 of the electronic goggles 34 that are consistent with the respective points of view of the ride passengers). 

 (4) regarding claim 6: 
Blum further disclosed the monitoring system of claim 1, comprising one or more sensors configured to transmit data indicative of a position of one or more moving elements within the predetermined area, and wherein the control system is configured to update the virtual model based on the position (para. [0025], note that the graphics generation system 32 may constantly update (e.g., in real-time) the rendering of the real-world images to reflect change in respective orientation, position, and/or motion of the respective the ride passengers 22, 24, 26, 28).

(5) regarding claim 15:
As shown in fig. 2, Blum disclosed a monitoring system (33, fig. 2), comprising: 
a video assembly comprising at least one camera disposed in an amusement park attraction and configured to transmit a real-time video feed of at least a portion of the amusement park attraction (para. [0015], note that electronic goggles include at least two cameras, which may respectively correspond to the respective points of view (e.g., right and left eye views) of the ride passengers, and may be used to capture real-time video data (e.g., video captured during live use and transmitted in substantially real-time) of the real-world environment (e.g., aspects of the physical amusement park) of the ride passengers); 
a sensor assembly configured to detect a position of a ride vehicle in the amusement park attraction (para. [0020], note that the electronic goggles 34 may include a number of orientation and position sensors (e.g., accelerometers, magnetometers, gyroscopes, Global Positioning System [GPS] receivers) that may be used to track the position, orientation, and motion); and 
a control system (32, fig. 2) configured to receive the real-time video feed from the at least one camera and the detected position of the ride vehicle  (para. [0025], note that the computer graphics generation system 32, which may also includes processing circuitry, such as a processor 46 (e.g., general purpose processor or other processor) and a memory 47, may process the real-time video data (e.g., live video) and orientation and position data and/or point of view data received from the electronic goggles 34 or the monitoring system 33),, wherein the control system comprises: 
a memory device  (47, fig. 2); 
a processor (46, fig. 2) configured to generate a virtual model of the amusement park attraction and a virtual ride vehicle disposed in the virtual model based on instructions stored on the memory device (para. [0022], note that the processor 35 may be operatively coupled to the memory 36 to execute instructions for carrying out the presently disclosed techniques of generating real-world images 44 merged with one or more AR/VR images 45 to enhance the thrill factor of the thrill ride 12), wherein the processor is configured to overlay at least one virtual video display onto the virtual model based on the real-time video feed (para. [0005], para. [0006], The signal includes a video stream of a virtualization of the real world environment along with at least one augmented reality (AR) image or at least one virtual reality (VR) image included in the video stream. The method also includes generating a virtualization of a real world environment of the amusement park based on the received real-time video data stream, overlaying an augmented reality (AR) image or a virtual reality (VR) image onto the virtualization of the real world environment), wherein a position of the at least one virtual video display overlaid on the virtual model is based at least in part on a position of the at least one camera in the amusement park attraction (para. [0025], note that the graphics generation system 32 may constantly update (e.g., in real-time) the rendering of the real-world images to reflect change in respective orientation, position, and/or motion of the respective the ride passengers 22, 24, 26, 28. Also see, para. [0027], note that the computer graphics generation system 32 may also generate and render one or more AR/VR graphical images 45 superimposed on the real-world images 44 to create a complete AR experience, VR experience, mixed reality, and/or other computer-mediated experience for the ride passengers); and 
wherein a position of the virtual ride vehicle in the virtual model changes based at least in part on the detected position of the ride vehicle in the amusement park attraction (para. [0016], note that the computer graphics generation system may render the AR/VR graphical images to the electronic goggles based on, for example, the position or location of a ride passenger vehicle along the tracks of a rollercoaster during a cycle of a thrill ride); and 
a display unit configured to display the virtual model (para. [0027], note that a model may provide computer generated images for any available viewpoint and specific images may be provided to the electronic goggles 34 for display based on a detected orientation of the electronic goggles 34).
Blum disclosed most of the subject matter as described as above except for specifically teaching wherein the processor is configured to overlay at least one virtual video display onto the virtual model based on the real-time video feed.
However, Blum would obviously teach wherein the processor is configured to overlay at least one virtual video display onto the virtual model based on the real-time video feed (para. [0005], para. [0006], The signal includes a video stream of a virtualization of the real world environment along with at least one augmented reality (AR) image or at least one virtual reality (VR) image included in the video stream. The method also includes generating a virtualization of a real world environment of the amusement park based on the received real-time video data stream, overlaying an augmented reality (AR) image or a virtual reality (VR) image onto the virtualization of the real world environment).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the processor is configured to overlay at least one virtual video display onto the virtual model based on the real-time video feed. The suggestion/motivation for doing so would have been to providing enhanced thrill factors and components of interest in amusement park attractions (para. [0001]). Therefore, it would have been obvious for Blum to obtain the invention as specified in claim 15.

(6) regarding claim 17:
Blum further disclosed the monitoring system of claim 15, wherein the at least one camera is disposed on a ride vehicle in the amusement park attraction, wherein the at least one camera is configured to transmit a video feed of a passenger portion of the ride vehicle (para. [0038], note that the processor 46 may generate a video data stream of the real-world images 44 (e.g., facilities 14, thrill ride 12), and overlay or superimpose the AR/VR images 45).

(7) regarding claim 19: 
Blum further disclosed the monitoring system of claim 15, wherein the virtual model comprises a filter tool configured to selectively toggle display of the at least one virtual video display, the virtual ride vehicle, an avatar corresponding to a guest, or some combination thereof (para. [0032], note that FIG. 3, the graphics generation system 32 may render AR/VR graphical images 45 (illustrated via the dashed lines) that may include, for example, an AR/VR image of a second mall of amusement park facilities 49, an AR/VR image of one or more fictional characters 50, an AR/VR image of a breach 52 of the tracks 18, and/or additional AR/VR image).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US Publication Number 2016/0048203 A1, hereinafter “Blum”) in view of Salemann (US Publication Number 2011/0273451 A1).

(1) regarding claim 4:
Blum disclosed most of the subject matter as described as above except for specifically teaching wherein the at least one camera is configured to capture and output a panoramic real-time video feed, and wherein the displayed portion of the panoramic real-time video feed in the virtual model is adjusted based on an orientation of the virtual model.
However, Salemann disclosed wherein the at least one camera is configured to capture and output a panoramic real-time video feed, and wherein the displayed portion of the panoramic real-time video feed in the virtual model is adjusted based on an orientation of the virtual model (para. [0040], note that a panoramic image provides a full 360.times.180 degree field of view, fully immersing the viewer when wrapped around the eye-point in a sphere. As the user moves, his eye-point from one x,y,z location to another, a new panoramic image is paged in, depicting the view of the world form the new vantage point).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed wherein the at least one camera is configured to capture and output a panoramic real-time video feed, and wherein the displayed portion of the panoramic real-time video feed in the virtual model is adjusted based on an orientation of the virtual model. The suggestion/motivation for doing so would have been in order to efficiently generate real-time visual scenes from 3D data without being computationally expensive (para. [0013]). Therefore, it would have been obvious to combine Blum with Salemann to obtain the invention as specified in claim 4.

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US Publication Number 2016/0048203 A1, hereinafter “Blum”) in view of Salemann (US Publication Number 2011/0273451 A1).

(1) regarding claim 7: 
As shown in fig. 2, Blum disclosed a monitoring system (33, fig. 2), comprising: 
a video assembly comprising at least one camera positioned in a predetermined area and wherein the at least one camera is configured to capture and output real-time images (para. [0015], note that electronic goggles include at least two cameras, which may respectively correspond to the respective points of view (e.g., right and left eye views) of the ride passengers, and may be used to capture real-time video data (e.g., video captured during live use and transmitted in substantially real-time) of the real-world environment (e.g., aspects of the physical amusement park) of the ride passengers); and 
a control system (32, fig. 2) configured to receive the real-time images from the at least one camera (para. [0025], note that the computer graphics generation system 32, which may also includes processing circuitry, such as a processor 46 (e.g., general purpose processor or other processor) and a memory 47, may process the real-time video data (e.g., live video) and orientation and position data and/or point of view data received from the electronic goggles 34 or the monitoring system 33), wherein the control system comprises: 
a memory device (47, fig. 2); 
a processor (46, fig. 2) configured to generate a virtual model of the predetermined area in a virtual space based on instructions stored on the memory device (para. [0022], note that the processor 35 may be operatively coupled to the memory 36 to execute instructions for carrying out the presently disclosed techniques of generating real-world images 44 merged with one or more AR/VR images 45 to enhance the thrill factor of the thrill ride 12), wherein a position of the at least one virtual video display in the virtual space is based at least in part on a position of the at least one camera in the predetermined area (para. [0027], note that the computer graphics generation system 32 may also generate and render one or more AR/VR graphical images 45 superimposed on the real-world images 44 to create a complete AR experience, VR experience, mixed reality, and/or other computer-mediated experience for the ride passengers); and 
a user interface (para. [0023], note that the respective displays 37 and 38 may each include a see-through LCD or a see-through OLED display), comprising:
a display unit configured to display the virtual space for a user (para. [0027], note that a model may provide computer generated images for any available viewpoint and specific images may be provided to the electronic goggles 34 for display based on a detected orientation of the electronic goggles 34).
Blum disclosed most of the subject matter as described as above except for specifically teaching wherein the processor is configured to overlay at least one virtual video display onto the virtual space based on the real-time images; and, an input device configured to provide at least one user initiated command to the processor to control a camera orientation of the at least one camera.
However, Blum teaches wherein the processor is configured to overlay at least one virtual video display onto the virtual space based on the real-time images (para. [0006], note that the method also includes generating a virtualization of a real world environment of the amusement park based on the received real-time video data stream, overlaying an augmented reality (AR) image or a virtual reality (VR) image onto the virtualization of the real world environment).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach wherein the processor is configured to overlay at least one virtual video display onto the virtual space based on the real-time images. The suggestion/motivation for doing so would have been to providing enhanced thrill factors and components of interest in amusement park attractions (para. [0001]). Therefore, it would have been obvious for Blum to obtain the invention as specified in claim 7.
In addition to that, Salemann disclosed an input device configured to provide at least one user initiated command to the processor to control a camera orientation of the at least one camera (para. [0011], note that the system also provides input devices for the user to virtually traverse the 3D terrain wherein the processor renders images to the user representing the user's virtual location in the 3D terrain).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed an input device configured to provide at least one user initiated command to the processor to control a camera orientation of the at least one camera. The suggestion/motivation for doing so would have been in order to efficiently generate real-time visual scenes from 3D data without being computationally expensive (para. [0013]). Therefore, it would have been obvious to combine Blum with Salemann to obtain the invention as specified in claim 7.

(2) regarding claim 8: 
Blum disclosed most of the subject matter as described as above except for specifically teaching wherein the at least one user-initiated command is configured to control forward-backward movement, up-down movement, side-to-side movement, roll, pitch, and yaw of the camera orientation.
However, Salemann disclosed wherein the at least one user-initiated command is configured to control forward-backward movement, up-down movement, side-to-side movement, roll, pitch, and yaw of the camera orientation (para. [0027], note that within a 3D terrain and object databases, a "virtual camera" can be defined specifiable with six degrees of freedom (x, y, z, yaw, pitch, roll), see FIG. 2. 2D images taken by the virtual camera can be exported from the 3D terrain and object database to be stored and/or utilized elsewhere).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed wherein the at least one user-initiated command is configured to control forward-backward movement, up-down movement, side-to-side movement, roll, pitch, and yaw of the camera orientation. The suggestion/motivation for doing so would have been in order to efficiently generate real-time visual scenes from 3D data without being computationally expensive (para. [0013]). Therefore, it would have been obvious to combine Blum with Salemann to obtain the invention as specified in claim 8.

(3) regarding claim 9: 
Blum disclosed most of the subject matter as described as above except for specifically teaching wherein the at least one virtual video display is configured to rotate with respect to the model in the virtual space based at least in part on an input from the input device.
However, Salemann disclosed wherein the at least one virtual video display is configured to rotate with respect to the model in the virtual space based at least in part on an input from the input device (para. [0041], note that the user could rotate his eye-point, and move along the track forward/backward at any speed or to stop).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed wherein the at least one virtual video display is configured to rotate with respect to the model in the virtual space based at least in part on an input from the input device. The suggestion/motivation for doing so would have been in order to efficiently generate real-time visual scenes from 3D data without being computationally expensive (para. [0013]). Therefore, it would have been obvious to combine Blum with Salemann to obtain the invention as specified in claim 9.

(4) regarding claim 10: 
Blum further disclosed the monitoring system of claim 7, wherein the processor is configured to generate a viewing window configured to display at least one selected virtual video display in a separate portion of the display unit (para. [0032], note that the graphics generation system 32 may render AR/VR graphical images 45 (illustrated via the dashed lines) that may include, for example, an AR/VR image of a second mall of amusement park facilities 49, an AR/VR image of one or more fictional characters 50, an AR/VR image of a breach 52 of the tracks 18, and/or additional AR/VR image 54, 56, and 58).

(5) regarding claim 11: 
Blum further disclosed the monitoring system of claim 7, wherein a size of the virtual video display with respect to the virtual model is based at least in part on instructions stored on the memory device, an input from the input device, a trigger event, or some combination thereof (para. [0027], note that a model may provide computer generated images for any available viewpoint and specific images may be provided to the electronic goggles 34 for display based on a detected orientation of the electronic goggles 34).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum and Salemann, further in view of Woodcock (US Publication Number 2018/0140957 A1).

(1) regarding claim 12: 
Blum disclosed most of the subject matter as described as above except for specifically teaching wherein the at least one virtual video display is configured to automatically rotate to align the at least one virtual video display with the camera orientation, such that the virtual video display is viewable on the display unit from a plurality of camera orientations.
However, Woodcock disclosed wherein the at least one virtual video display is configured to automatically rotate to align the at least one virtual video display with the camera orientation, such that the virtual video display is viewable on the display unit from a plurality of camera orientations (para. [0006], note that the system includes one or more panel displays with a matrix of views providing camera feeds from camera zones positioned along the course, wherein the views are ordered left to right and up to down according to a corresponding sequence of the ride vehicles traveling along the course and detection in the camera zones, wherein the one or more panel displays are positioned a distance away from the workstation and in alignment with a view of an operator sitting in an operator seating area of the workstation and facing the panel interface).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed wherein the at least one virtual video display is configured to automatically rotate to align the at least one virtual video display with the camera orientation, such that the virtual video display is viewable on the display unit from a plurality of camera orientations. The suggestion/motivation for doing so would have been in order to efficiently control an attraction and, more particularly, to systems and methods for controlling an attraction (para. [0002]). Therefore, it would have been obvious to combine Blum and Salemann with Woodcock to obtain the invention as specified in claim 12.

(2) regarding claim 13: 
Blum disclosed most of the subject matter as described as above except for specifically teaching comprising an audio assembly comprising at least one audio input device positioned proximate the at least one camera and configured to transmit a real-time audio feed to the control system. 
However, Woodcock disclosed an audio assembly comprising at least one audio input device positioned proximate the at least one camera and configured to transmit a real-time audio feed to the control system (para. [0035], note that if a camera feed for a particular ride zone is actively being displayed on the solo panel 54, activation of the microphone 92 will default to providing corresponding audio via a speaker that is associated with the particular ride zone).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed an audio assembly comprising at least one audio input device positioned proximate the at least one camera and configured to transmit a real-time audio feed to the control system. The suggestion/motivation for doing so would have been in order to efficiently control an attraction and, more particularly, to systems and methods for controlling an attraction (para. [0002]). Therefore, it would have been obvious to combine Blum and Salemann with Woodcock to obtain the invention as specified in claim 13.

(3) regarding claim 14: 
Blum disclosed most of the subject matter as described as above except for specifically teaching wherein the user interface comprises an audio output device configured to output a real-time audio output feed when the at least one virtual display corresponding to the at least one camera is selected by the input device.
However, Woodcock disclosed wherein the user interface comprises an audio output device configured to output a real-time audio output feed when the at least one virtual display corresponding to the at least one camera is selected by the input device (para. [0035], note that if a camera feed for a particular ride zone is actively being displayed on the solo panel 54, activation of the microphone 92 will default to providing corresponding audio via a speaker that is associated with the particular ride zone. In this way, intuitive communication (e.g., audible and/or visual) with guests or workers (e.g., maintenance team members) is provided).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed wherein the user interface comprises an audio output device configured to output a real-time audio output feed when the at least one virtual display corresponding to the at least one camera is selected by the input device. The suggestion/motivation for doing so would have been in order to efficiently control an attraction and, more particularly, to systems and methods for controlling an attraction (para. [0002]). Therefore, it would have been obvious to combine Blum and Salemann with Woodcock to obtain the invention as specified in claim 14.

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blum et al. (US Publication Number 2016/0048203 A1, hereinafter “Blum”) in view of Hake (US Publication Number 2018/0369702 A1).

(1) regarding claim 16:
Blum disclosed most of the subject matter as described as above except for specifically teaching wherein the sensor assembly is configured to detect a guest device corresponding to a guest, and wherein the processor is configured to: receive a detected position of the guest device; generate an avatar in the virtual model based on instructions stored on the memory device, wherein a position of the avatar in the virtual model is based at least in part on the detected position of the guest device in the amusement park attraction; and update the avatar in the virtual model based on an updated position of the guest device.
However, Hake disclosed wherein the sensor assembly is configured to detect a guest device corresponding to a guest (para. [0041], note that the driver 306 and the passenger 312 may provide input to the head-mounted displays to further control the ride), and wherein the processor is configured to: receive a detected position of the guest device (para. [0040], note that the head-mounted displays have sensors that detect motion and orientation and transmit the information to the ride model 314. The ride model 314 then displays the images associated with the orientation of the head-mounted displays); generate an avatar in the virtual model based on instructions stored on the memory device, wherein a position of the avatar in the virtual model is based at least in part on the detected position of the guest device in the amusement park attraction (para. [0040], note that the ride 300 may be a safari ride in which the driver 306 and the passenger 312 are taken on an African safari. An African landscape and animals are viewed through the driver head-mounted display 316 and the passenger head-mounted display 312. The African surroundings may be viewed by the driver 306 and the passenger 312 looking to either side to see different surroundings); and update the avatar in the virtual model based on an updated position of the guest device (para. [0040], note that the head-mounted displays have sensors that detect motion and orientation and transmit the information to the ride model 314. The ride model 314 then displays the images associated with the orientation of the head-mounted displays. The venue employee may conduct the ride and navigate the African terrain while explaining the different sights and sounds of the safari to the driver 306 and the passenger 312). 
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein the sensor assembly is configured to detect a guest device corresponding to a guest, and wherein the processor is configured to: receive a detected position of the guest device; generate an avatar in the virtual model based on instructions stored on the memory device, wherein a position of the avatar in the virtual model is based at least in part on the detected position of the guest device in the amusement park attraction; and update the avatar in the virtual model based on an updated position of the guest device. The suggestion/motivation for doing so would have been in order to provide for a motion-synchronized virtual reality experience (para. [0007]). Therefore, it would have been obvious to combine Blum and Hake to obtain the invention as specified in claim 16.

(2) regarding claim 20:
Blum disclosed most of the subject matter as described as above except for specifically teaching wherein the controller is configured to update the virtual model such that the virtual vehicle is not displayed within the virtual model when a position of the ride vehicle corresponds to the portion of the amusement park attraction such that the ride vehicle is visible within the virtual video display.
However, Hake disclosed wherein the controller is configured to update the virtual model such that the virtual vehicle is not displayed within the virtual model when a position of the ride vehicle corresponds to the portion of the amusement park attraction such that the ride vehicle is visible within the virtual video display (para. [0031], note that when ride model 202 determines that the virtual ride begins, the virtual cars of the roller coaster ascend the first lift hill. Because the roller-coaster cars are parallel to the tracks at any given point in the ride, ride model 202 determines that motion platform 208 should tilt the platform upon which passengers 210 are seated by raising the front side and lowering the rear side. As such, hydraulic actuators at the front of platform extend and hydraulic actuations at the rear of the platform collapse to tilt the platform appropriately).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclosed wherein the controller is configured to update the virtual model such that the virtual vehicle is not displayed within the virtual model when a position of the ride vehicle corresponds to the portion of the amusement park attraction such that the ride vehicle is visible within the virtual video display. The suggestion/motivation for doing so would have been in order to provide for a motion-synchronized virtual reality experience (para. [0007]). Therefore, it would have been obvious to combine Blum and Hake to obtain the invention as specified in claim 20.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior arts made of record do not teach “wherein the virtual model comprises a rendering of a virtual attraction track and a virtual vehicle in the predetermined area, and wherein the virtual location is adjacent to the virtual attraction track such that the virtual model transitions from the virtual vehicle to a real-time video feed of an actual vehicle corresponding to the virtual vehicle and the actual vehicle passes through the physical location corresponding to the virtual location”, as recited in claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yerli (US Publication Number 2017/0267099 A1) disclosed A vehicle for carrying at least one passenger is disclosed. The vehicle comprises at least one support mechanism for carrying a passenger of the vehicle. Each support mechanism includes at least one sensor attached to the passenger for measuring parameters of the passenger in relation to an environment of the vehicle and at least one display device for the passenger for displaying a virtual environment to the passenger based on the measured parameters of the passenger. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674